DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November, 2021 is being considered by the examiner.

Specification
The attempt to incorporate subject matter into this application by reference to Korean Patent Application No. 10-2019-0101006 is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities:
Paragraph 70 recites, “Meanwhile, the battery module 24 may be formed as a water-cooled type that supplies power to the electrical component 15, and is cooled by a coolant flowing along the battery coolant line 31”, wherein reference character “21” previously designates the battery coolant line (see at least par. 68). In view of this, paragraph 70 should be amended to recite - - Meanwhile, the battery module 24 may be formed as a water-cooled type that supplies power to the electrical component 15, and is cooled by a coolant flowing along the battery coolant line [[31]] 21 - - .  
Paragraph 86 recites, “Here, the first, second, and third water pumps 14, 26, and 42 may be electric water pumps”, wherein reference character “22” previously designates the second water pump (see at least par. 68-69) and “26” later designates, in error (see objection below), the battery module (see at least par. 105). In view of this, paragraph 86 should be amended to recite - - Here, the first, second, and third water pumps 14, [[26]] 22, and 42 may be electric water pumps - - .  
Paragraph 105 recites, “Here, the accumulator 55 may supply the gaseous refrigerant of the refrigerant supplied through the refrigerant connection line 61 to the compressor 59.”, wherein reference character “57” previously designates the accumulator (see at least par. 101), while reference character “55” is used to designate the first expansion valve (see at least par. 101). In view of this, paragraph 105 should be amended to recite - - Here, the accumulator [[55]] 57 may supply the gaseous refrigerant of the refrigerant supplied through the refrigerant connection line 61 to the compressor 59 - - .  
Paragraphs 86, 105, 257, 260 recite the reference character “26” with regards to the battery module. However, the battery module is initially referenced as reference character “24” in paragraphs 59-60, 68-70, 104, 108, 117, 122-127, 134, 143, 147-148, 156-157, 159, 163-164, 166-167, 179-180, 187-189, 198, 235, 262-263, 265, 271-274, and 276-278, in addition to each of the figures filed within the instant application. In view of this paragraphs 86, 105, 257, 26 should be amended to correctly identify the battery module as - - [[26]] 24 - -.
Paragraph 130 recites “Herein, the first connection line 33 is closed through operation of the first valve V1”, wherein this is the first instance the “connection line” is referenced as the “first connection line” and reference character “33”, when it is described as “connection line” and reference character “35” in paragraphs 74-76, 119, 161-162, 164-165, 195-196, 199, 201-202, 232-233, 235, 245, 252, and 260. Therefore, paragraph 130 should be corrected, to comply with 37 CFR 1.71(a), as - - Herein, the 35 is closed through operation of the first valve V1- -.
Paragraphs 104 and 144, respectively, recite “The second expansion valve 63 may expand the coolant inflowed through the refrigerant connection line 61 to inflow to the chiller 30 when cooling the battery module 24 with the refrigerant” and “That is, the second expansion valve 63 expands some of the coolant through the sub-condenser 54 to supply the expanded refrigerant to the chiller 30, and opens the refrigerant connection line 61”, such that the recitation of “coolant” is incorrect based on the context of the fluid flowing through the first expansion valve within the refrigerant connection line. As understood through paragraph 99-107, 114, and 137-146, the fluid refrigerant inflowed through the refrigerant connection line 61 to inflow to the chiller 30 when cooling the battery module 24 with the refrigerant- - and - -That is, the second expansion valve 63 expands some of the refrigerant through the sub-condenser 54 to supply the expanded refrigerant to the chiller 30, and opens the refrigerant connection line 61 - -.
Paragraph 165 recites, “connection lines 35”, wherein there is only one line referenced as the connection line, such that the recitation should be amended to comply with 37 CFR 1.71(a) as - - connection line[[s]] - -.
Paragraph 243 recites, “Here, since the coolant supplied to the chiller 30 does not flow into the chiller 30, the coolant 30 may pass through the chiller 30 without heat exchange with the refrigerant.”, in which the coolant was never designated by a reference character and further, the chiller is associated with reference character “30”. In view of this, paragraph 243 should be corrected to - - Here, since the coolant supplied to the chiller 30 does not flow into the chiller 30, the coolant [[30]] may pass through the chiller 30 without heat exchange with the refrigerant. - -
Further note, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claims 2-4, 6-7, 13-14, 17, and 19 are objected to because of the following informalities:  
Claim 2 recites, “wherein a first end portion of the connection line is connected to the coolant line through the first valve and a second end portion of the connection line is connected to the between the second valve and the chiller”, which should be corrected to - -wherein a first end portion of the connection line is connected to the coolant line through the first valve and a second end portion of the connection line is connected to [[the]] between the second valve and the chiller - -.
Claim 3 recites, “in the heating apparatus, the coolant line and the heating line are connected through operation of the third valve, in the cooling apparatus, the coolant with the temperature increased by waste heat of the at least one electrical component circulates through the heating line through operation of the third water pump, and a heated coolant introduced from the heating line and the coolant line is flowed into the branch line from the coolant line through the connection line, and is supplied to the battery module connected through the battery coolant line and the branch line”, which requires correction, due to incorrect grammar. The claim should be provided as - -in the heating apparatus, the coolant line and the heating line are connected through operation of the third valve, in the cooling apparatus, the coolant increases by waste heat of the at least one electrical component and circulates through the heating line through operation of the third water pump, and a heated coolant introduced from the heating line and the coolant line flows into the branch line from the coolant line through the connection line, and is supplied to the battery module connected through the battery coolant line and the branch line - -.
Claim 4 recites, “the condenser connected to the heating line to circulate a coolant therein to perform heat exchange between the coolant and a refrigerant supplied through the refrigerant line”, which should be corrected to  - - the condenser connected to the heating line circulates a coolant therein to perform heat exchange between the coolant and a refrigerant supplied through the refrigerant line - -.
Claim 6 recites, “wherein the second expansion valve is configured to expand the refrigerant inflowed through the refrigerant connection line to flow to the chiller when cooling the battery module by the refrigerant”, which should be corrected to - - wherein the second expansion valve is configured to expand the refrigerant inflowing through the refrigerant connection line to flow to the chiller when cooling the battery module by the refrigerant - -.
Claim 7 recites, “wherein the third expansion valve is configured to selectively expand the refrigerant inflowed to the heat exchanger in the heating mode and the heating/dehumidification mode of the vehicle”, which should be corrected to - - wherein the third expansion valve is configured to selectively expand the refrigerant inflowing to the heat exchanger in the heating mode and the heating/dehumidification mode of the vehicle - -.
Claim 13 recites, “the third expansion valve inflows the refrigerant supplied from the condenser to the heat exchanger”, which should be corrected to - - the third expansion valve receives the refrigerant supplied from the condenser to the heat exchanger - -
Claim 14 recites, “the heat exchanger additionally condense the refrigerant inflowed from the condenser through heat exchange with the outside air”, which should be corrected to - - the heat exchanger additionally condense the refrigerant flowing from the condenser through heat exchange with the outside air - -
Claim 17 recites, “wherein the third expansion valve is configured to expand the refrigerant supplied from the condenser to be inflowed to the heat exchanger when a temperature of the vehicle interior is lower than a predetermined value, and wherein when the temperature of the vehicle interior is higher than the predetermined value, the refrigerant supplied from the condenser is inflowed to the heat exchanger without being expanded”, which should be corrected to - - wherein the third expansion valve is configured to expand the refrigerant supplied from the condenser flowing to the heat exchanger when a temperature of the vehicle interior is lower than a predetermined value, and wherein when the temperature of the vehicle interior is higher than the predetermined value, the refrigerant supplied from the condenser flows to the heat exchanger without being expanded - -
Claim 19 recites, “the coolant whose the temperature is increased while passing through the at least one electrical component by operation of the first water pump is supplied to the heater along the heating line connected through the third valve without passing through the radiator”, which should be corrected to - - the coolant which increases in temperature while passing through the at least one electrical component by operation of the first water pump is supplied to the heater along the heating line connected through the third valve without passing through the radiator - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is recited that “a heating apparatus including a heating line connected to the coolant line through a third valve to heat a vehicle interior by use of a coolant and a third water pump mounted on the heating line and a heater”, wherein “a coolant” was already discussed with regards to the cooling apparatus and the battery cooling apparatus which flows via connection to the coolant line (at least with regards to the cooling apparatus). The claim is unclear with regards to whether or not another coolant is provided to the heating apparatus that is different than the coolant provided through the coolant line of the cooling apparatus or the coolant provided in the battery cooling apparatus (which is understood to be the same coolant as the cooling apparatus) or whether or not the coolant provided in the heating apparatus is the same coolant as the coolant line of the cooling apparatus or the coolant provided in the battery cooling apparatus, as there is “a heating line connected to the coolant line through a third valve”. Based on the context of the claim, it is arguable that the coolant would necessarily be the same coolant as that within the coolant line of the cooling apparatus or the coolant provided in the battery cooling apparatus, but with the new recitation of “a coolant” it is unclear if the coolant is the same or different.  Looking at the drawings, it is evident the heating apparatus (40) is associated with the cooling apparatus (10) and the battery cooling apparatus (20), via connection of the third and second valves (V2 and V3), such that the three apparatus’s are either separated from one another or allowed to flow to one another. From this, it would be evident that the coolant flowing among the three apparatus’s would necessarily be the same, as in total the three For examination purposes, it is being construed the limitation of the heating apparatus recites, “the coolant”, rather than “a coolant”.
Secondly, claim 1 recites, “to adjust a temperature of the coolant by performing heat exchange between the coolant which is selectively introduced into a connection line connecting the coolant line and the branch line through the first valve, and the branch line and a refrigerant which is selectively supplied from the air conditioner”, which further renders the claim indefinite. It is unclear what the heat exchange between the coolant selectively introduced into a connection line is to occur with, and the meaning of “and the branch line and a refrigerant which is selectively supplied from the air conditioner”. Is the coolant to be in heat exchange with a branch line or a refrigerant? Further, the second noted limitation seems to be missing a further connection to the remainder of the limitation, such that it is unclear whether the branch line, in combination with the refrigerant, is somehow able to be selectively supplied to the air conditioner.  Looking at least at figure 1, the chiller (30) is coupled for heat exchange between a branch line (31) and a refrigerant connection line (61), such that it is evident that heat exchange occurs between the coolant and the refrigerant at these lines within the chiller. More so, coolant from the cooling apparatus is capable of being selectively supplied via valve (V1) to the branch line (31), via the connection line (35), so as to adjust temperature of coolant introduced into the branch line, via the connection line from the cooling apparatus, within the chiller when abled by i.e., what is being brought into thermal contact with the coolant, and the connection of the recitation “and the branch line and a refrigerant which is selectively supplied from the air conditioner” with the remainder of the limitation. For examination purposes, it is being construed the claim recites to adjust a temperature of the coolant by performing heat exchange between the coolant, which is selectively introduced into a connection line connecting the coolant line and the branch line through the first valve, and a refrigerant which is selectively supplied from the air conditioner.
Claims 2-20 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 4 recites, “the condenser connected to the heating line to circulate a coolant therein to perform heat exchange between the coolant and a refrigerant supplied through the refrigerant line”, which renders the claim indefinite. In particular, it is unclear if the recitation of “a coolant” is the same or different of the coolant previously recited to be circulated through the heating line in independent claim 1, and it is unclear if the recitation of “a refrigerant” refers to the same or different refrigerant supplied from the air conditioner as recited in claim 1. Looking at least a figure 1, the coolant supplied to the condenser (53) is the same coolant which would be circulated through the heating apparatus (40), and further the refrigerant circulated within the air conditioner (50) is the same refrigerant supplied through the refrigerant line (51), such that the claim requires correction to provide one having ordinary skill within the art definition of the metes and bounds of the claim. For examination purposes
Claims 5-17 depend from rejected claim 4, and thereby, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 12 recites, “wherein the air heater is operated to raise a temperature of the outside air passing through the heater when a temperature of a coolant supplied to the heater is lower than a target temperature for interior heating of the vehicle”, which renders the claim indefinite. In particular, it is unclear if the recitation of “a coolant” is the same or different of the coolant previously recited to be circulated through the heating line in independent claim 1, and more particularly the heater of the heating line, as provided by claim 1. Looking at least a figure 1, the coolant supplied to the heater (52a) is the same coolant which would be circulated through the heating apparatus (40), such that the claim requires correction to provide one having ordinary skill within the art definition of the metes and bounds of the claim. For examination purposes, it is being interpreted that the claim recites wherein the air heater is operated to raise a temperature of the outside air passing through the heater when a temperature of the coolant supplied to the heater is lower than a target temperature for interior heating of the vehicle.
Claim 13 recites, “a coolant circulates through the coolant line by operation of the first water pump in the cooling apparatus…a coolant passing through the chiller circulates along the battery coolant line and the branch line through operation of the second water pump”, which renders the claim indefinite. In particular, it is unclear if the recitation of “a coolant” is the same or different of the coolant previously recited to be circulated through the coolant line of the cooling apparatus and the coolant which is supplied from the coolant line, via the connection line, to the branch line in independent claim 1. Looking at least a figure 1, the coolant referred to in the above recited claim limitation is the same coolant recited in claim 1, and therefore, the claim should be corrected to define the metes and bounds of the claim appropriately. For examination purposes, it is being interpreted that the claim recites the coolant circulates through the coolant line by operation of the first water pump in the cooling apparatus…the coolant passing through the chiller circulates along the battery coolant line and the branch line through operation of the second water pump.
Claim 14 depends from rejected claim 4, and thereby, is further rejected under 35 U.S.C. 112(b) due to dependency.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
LABASTE(US 10,099,531 B2), SAWADA (US 2012/0222441 A1), JOHNSTON (US 8,336,319 B2), XIA (US 2018/0178615 A1), and JOHNSTON (US 9,758,010 B2) are considered the closest prior art of record. However, when the prior art is considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, the claimed invention as characterized by independent claim 1, and the dependent claims thereof. In particular, the prior art fails to define: (1) the connection between the reservoir tank among the cooling apparatus and the battery cooling apparatus, (2) the connection line and branch line, as interpreted in light of the specification, with regards to the fluid routing and heat transfer, and (3) a condenser coupling the heating line and the air conditioner. In view of this, the prior art does not reasonably anticipate, or render obvious, absent impermissible hindsight reasoning, the present invention as characterized by independent claim 1, and the dependents thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/10/2021